ORDER
Comes now the appellee, by counsel, and files herein its Motion to Dismiss Appeal, alleging therein that the appellant has failed to properly invoke this Court's jurisdiction in that she appeals from the appellee's finding of no probable cause, that she is not entitled to judicial review of the appellee's finding of no probable cause, which finding is akin to the exercise of prosecutorial discretion and is not an adjudication of the Commission, which said Motion to Dismiss Appeal is in the following words and figures, to-wit:
(HL)
And the appellant, pro se, having thereafter filed her Objection to Motion to Dismiss Appeal, which said Objection is in the following words and figures, to-wit:
(H.1I)
And the Court, having examined these matters, having examined the relevant statutory and case law and being duly advised, now finds that the appellee is correct in its assertion that the statutes authorize judicial review only of actions of the Commission taken after a hearing at which evidence is presented; judicial review is authorized only when there has been a cease and desist order or other affirmative action as referred to in the statute; that a finding of no probable cause is not an affirmative action of the Commission because it is not an act that the Commission deems necessary to assure compliance with the Indiana Civil Rights Law; the statute only authorizes judicial review of affirmative actions, not determinations of no probable cause and therefore there is no basis for judicial review in this case and accordingly, the Court further finds that the appellee's Motion to Dismiss Appeal is well taken, should be granted and this appeal should be dismissed.
The Court further notes and finds that its determination on the 'appellee's Motion to Dismiss Appeal does not deprive the appellant of relief because she still has available to her the cause of action under 42 U.S.C. § 1983.
IT IS THEREFORE ORDERED that the appellee's Motion to Dismiss Appeal is granted and this appeal is dismissed.
All Judges concur.
/s/ John T. Sharpnack Chief Judge
*2ORDER
This Court having heretofore issued its Order on March 18, 1996 granting the appel-lee's Motion to Dismiss and dismissing this appeal; and
The appellee, by counsel, having thereafter filed its Motion to Publish Order, alleging therein that it believes there is no published Indiana case law stating that a determination by the Civil Rights Commission of lack of probable cause is not appealable and that publication of the Order would have the effect of giving notice to the public of the non-appealability of the Commission's determinations of lack of probable cause, and prays the Court to publish its Order, which said Motion is in the following words and figures, to-wit:
(HL)
And the Court, having reviewed its prior order and being duly advised, now finds that the appellee's Motion to Publish Order should be granted and that this Court's Order should be published.
IT IS THEREFORE ORDERED as follows:
1. The appellee's Motion to Publish Order is granted; this Court's Order heretofore made and entered in this cause on March 13, 1996 granting the appellee's Motion to Dismiss and dismissing the appeal is now ordered published.